Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
After further consideration, Examiner has determined that new matter was introduced in the reply filed on 05/11/2020. As such a second Non-Final Action is issued herewith. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 07/06/2017. It is noted, however, that applicant has not filed a certified copy of the AU2017902650 application as required by 37 CFR 1.55.

Response to Amendment
In the reply filed on 09/14/2020, Applicant did not amend the claims. 
Claims 1-6 and 8-11 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the reply, filed on 05/11/2020, independent claim 1 was amended to include the limitation of “said method comprising the step of prior to the arrival of said bushfire at said asset or building, spraying all of the exterior walls of said asset or building”. However, the originally filed specification fails to positively disclose such a method step in which all walls are sprayed prior to the arrival of a fire. 
Nonetheless, paragraph 0026 of the specification reads as follows: “Another important aspect to the spraying operation is that the helicopter 1 and nozzle 10 can be used in concert to spray all of the walls 19, and any verandas 20 or door alcoves (not illustrated) etc. of the building 16”. However, the language of “can be used” is not commensurate with claim all walls prior to the arrival of the fire is not seen in the specification. Since the specification does not mention such a step, this is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Doten (U.S. 2011/0203812) in view of Maguire (U.S. 2005/0269109).
Regarding claim 1, Doten teaches a method of preserving a building (H) or similar asset having exterior walls from destruction by a bushfire (F), said method comprising the step of prior to the arrival of said bushfire at said asset or building, spraying the exterior of said asset or building with a water-based fire retardant (fire retardant S is water based, see abstract) ejected from a nozzle (70) located above the asset or building and mounted on a helicopter (A) carrying said water-based fire retardant without attempting to extinguish said bushfire (as seen in Fig 1 and disclosed in par 0004: the fire retardant S is applied to treat an area in advance of an approaching fire, i.e. the retardant is applied prior to the arrival of the fire, as claimed). However, Doten does not teach the method wherein said step of spraying includes spraying all of the exterior walls of said asset or building with said water-based fire retardant. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doten to incorporate the teachings of Maguire to provide a step in which all the exterior walls of the building or asset are sprayed with the fire retardant because this will ensure that the entirety of the property is protected and will further ensure that the fire will not be rekindled on the building or asset once the spray has been dispensed (as disclosed in par 0015 of Maguire).  
Regarding claim 2, Doten and Maguire teach the method as defined in claim 1. However, they fail wherein the height above ground level of said helicopter whilst spraying is in the vicinity of approximately 20 meters.  
Nonetheless Doten teaches that “The aircraft can be flown at a variable height to adjust a width of lines being treated with fire suppression gel, a process called "striping." When the aircraft flies lower this line is narrower. When the aircraft flies higher this line is wider”, as disclosed in paragraph 0010. As such, it would have been obvious to one of ordinary skill in the art to fly the helicopter at 20 meters above ground or any other height, depending the desired in re Aller, the courts decided that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."
Regarding claim 4, Doten and Maguire teach the method as defined in claim 1, wherein the exterior walls are sprayable from substantially different sides of the asset or building, and the method further comprises the step of maneuvering the helicopter about the different sides to spray each of the exterior walls with the fire retardant (Doten and Maguire in combination teach, spraying the asset from all sides as claimed; see Fig 1 of Doten in which the helicopter is shown maneuvering around the asset; and Maguire teaches spraying the entirety of the exterior of the building).  
Regarding claim 5, Doten and Maguire teach the method as defined in claim 1, wherein the asset or building has a perimeter that is susceptible to attack by radiant heat, flames, or embers emitted from the bushfire (perimeter around asset and in a path susceptible to flames F, seen in Fig 1 of Doten), and the method further comprises the step of maneuvering the helicopter substantially in an arc (arc seen in Fig 1 of Doten as a trail L of fire retardant substance) about the susceptible perimeter whilst spraying the exterior walls of the asset or building with the fire retardant (Doten in combination with Maguire teach spraying the entirety of the exterior of the asset).  
claim 9, Doten and Maguire teach a method of preserving a building or similar asset (Doten: asset defined by house H and its surroundings), and thereby ameliorating the destructive effect of a bushfire (F) in destroying or damaging said building or similar asset by burning or radiant heat, said bushfire having at least one fire front travelling in a corresponding fire front direction (direction and front of fire F, seen in Fig 1 of Doten); and wherein the helicopter is flown in said fire front direction and in advance of said fire front (as seen in Fig 1 of Doten) said method comprising the step(s) of the method as defined in claim 1. However, Doten and Maguire do not teach the method being applied to a plurality of buildings or similar assets; wherein the method is performed for each of said plurality of assets or buildings, , and the spraying of the exterior of each of said plurality of assets or buildings is performed substantially sequentially in said fire front direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doten to incorporate a step of performing the method on a plurality of buildings or assets in order to protect any asset that may be in the way of the fire path, since Doten discloses that when the water in the tank is depleted, the aircraft returns to a water reservoir to refill its tank in order to treat another area in danger of fire (paragraph 0011).  
Regarding claim 10, Doten and Maguire teach the method as defined in claim 9 including the steps of sequentially spraying the exterior walls of each of the assets or buildings of a first sequence of buildings to thereby empty a water tank of the helicopter, refilling the water tank of the helicopter, and sequentially spraying all of the exterior walls of each of the assets or buildings of a second sequence of assets or buildings (as disclosed in paragraph 0011 .  

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Doten (U.S. 2011/0203812) in view of Maguire (U.S. 2005/0269109); further in view of Bisson (U.S. 5,135,055).
Regarding claim 3, Doten and Maguire teach the method as defined in claim 1. However, they do not teach wherein the nozzle can be reoriented in both elevation and azimuth relative to the helicopter for controlling a sprayed direction of the nozzle ejecta.
Bisson teaches an airborne firefighting system wherein the nozzle can be reoriented in both elevation and azimuth relative to the helicopter for controlling a sprayed direction of the nozzle ejecta (Bisson teaches an airborne firefighting system that uses a helicopter to spray firefighting fluid from a nozzle that moves in a wide range of horizontal angles and vertical angles, i.e. it is reoriented in elevation and azimuth, as disclosed in col 4, lines 47-53 and seen in Fig 6).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doten and Maguire to incorporate the teachings of Bisson to provide a nozzle that can be oriented in all angles respect to the aircraft in order to have adjustable nozzles to appropriately delivery fire retardant the area threated (as disclosed in col 5, lines 30-36). 
Regarding claim 11, Doten and Maguire teach the method as defined in claim 1. However, they fail to teach the method wherein the step of spraying all of the exterior walls of 
Bisson teaches an airborne firefighting system wherein a nozzle located above an asset or building (12) and mounted on a helicopter (10) includes spraying the fire-retardant at an angle between 20 degrees and 45 degrees downwardly from horizontal (Bisson teaches a nozzle that moves in a wide range of horizontal angles and vertical angles, i.e. it is reoriented in elevation and azimuth. As disclosed in col 4, lines 47-53: the angles include 20 and 45 degrees, as claimed).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doten and Maguire to incorporate the teachings of Bisson to provide a nozzle that can be oriented in 20-45 degree angles with respect to the horizon in order to have adjustable nozzles to appropriately delivery fire retardant the area threated (as disclosed in col 5, lines 30-36). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Doten (U.S. 2011/0203812) in view of Maguire (U.S. 2005/0269109); further in view of Demange et al (U.S. 2008/0053666).
Regarding claims 6 and 8, Doten and Maguire teach the method as defined in claim 1, wherein said asset or building consists of a building and the sprayed exterior walls of the building includes a roof of the building (as seen in Figs 1 and 3 of Maguire, the roof of building 18 is sprayed); wherein said asset or building consists of a building and the sprayed exterior 
Nonetheless, Demange teaches a firefighting method of spraying fire retarding substances onto the roof, walls, door alcoves, verandahs and the whole structure of a house in general (as seen in Fig 10). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doten and Maguire to incorporate the teachings of Demange to provide the method with a step of spraying the fire retarding substance onto all of the structure of the asset itself in order to extinguish any flames that may be in direct contact with the asset (as seen in Fig 10 of Demange). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 8-11 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's reply filed on 09/14/2020 have resulted in the new grounds of rejection found above.
Examiner acknowledges the affidavit filed on 09/14/2020. However, the affidavit is not relevant to the new grounds of rejection issued herewith. 
Nonetheless, in the affidavit, inventor Geoffrey James Sprod, claims to have conceived the idea of spraying an asset before the arrival of a fire via a helicopter. Mr. Sprod claims to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.






/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752